Citation Nr: 0901286	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-03 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active service from December 1951 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon.

The appellant provided testimony at a November 2008 video 
conference hearing before the undersigned.  A transcript of 
that proceeding is associated with the claims folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim to reopen a claim of entitlement to service 
connection for PTSD was denied in an unappealed June 2002 
rating decision.

2.  The evidence submitted since the June 2002 rating 
decision pertinent to the claim for service connection for 
PTSD is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied reopening the 
claim of service connection for PTSD is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  Evidence received since the June 2002 rating decision is 
new and material, and the claim is reopened.   38 U.S.C.A. § 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is reopening the veteran's claim of 
entitlement to service connection for PTSD.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  



New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

It appears to the Board that the RO adjudicated the veteran's 
claim based on the merits as reflected in the December 2006 
statement of the case.  Although the RO may have determined 
that new and material evidence was received to reopen the 
claim, the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

A May 2000 rating decision initially denied service 
connection for PTSD.  Subsequent November 2000 and June 2002 
rating actions confirmed the denial.  The veteran did not 
appeal those determinations and they became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The pertinent evidence of record in June 2002 included 
various VA treatment records from 1999 through 2001, showing 
a diagnosis of PTSD and the veteran's attendance at group 
therapy sessions, duplicate copies of a May 2001 letter from 
a VA clinical psychologist summarizing the veteran's PTSD 
symptom and related treatment, statements from his cousin and 
his friend that altogether note that he was wounded in Korea 
and was treated in Guam, and statements from the veteran 
regarding his stressors.

Based on the foregoing, the RO in June 2002, the RO denied 
the claim, based on the lack of a verified stressor.

Evidence received since the last final June 2002 rating 
decision includes a picture submitted by the veteran.  At the 
November 2008 video conference hearing, the veteran's 
representative noted that the picture was that of the veteran 
boarding an airplane.  A review of the picture shows an 
airplane named Pacific Division with the following tail 
number: 348579.  The veteran's representative requested 
flight records based on the tail number on the airplane.  The 
purpose of acquiring such flight records would be to attempt 
to verify the veteran's claimed stressor of performing duty 
as a medivac, doing drop-ins in remote areas to pick up 
wounded soldiers, which was also described at the hearing.  
The representative also noted that, because the veteran's 
service treatment records were presumed to have been 
destroyed in a fire, the acquisition of the flight records 
would be especially significant here.

The Board notes that the evidence described immediately above 
was not previously before agency decision makers and is not 
cumulative or redundant of evidence associated with the 
claims file at the time of the June 2002 denial.  As such, it 
is "new" as contemplated under 38 C.F.R.§ 3.156(a).  
Furthermore, because this evidence relates to a stressor that 
has yet to be confirmed, it relates to an unestablished fact 
necessary to substantiate the claim and is found to raise a 
reasonable possibility of substantiating the claim.  For 
these reasons, the Board finds that the criteria under 38 
C.F.R. § 3.156(a) have been satisfied, and the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the appeal is granted.


REMAND

The Board believes that additional development of the 
veteran's reported stressors is necessary before it can 
proceed with appellate review.  The veteran reports that when 
he was stationed in Korea, he was shot by ground fire while 
aboard a medivac flight.  As noted above, the veteran 
submitted a picture of an airplane named the Pacific Division 
and said that he boarded with the following tail number: 
348579.  In a statement received in February 2001, the 
veteran reported being in South Korea from approximately 
December 1952 to September 1953.  In his claim to reopen 
received in August 2004, the veteran stated that he was 
hospitalized at a Navel Hospital in Guam in September 1953 
due to his injury.  Thus, December 1952 to September 1953 
flight records of the aforementioned Pacific Division 
airplane should be obtained.        



Accordingly, the case is REMANDED for the following actions:

1.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and ask for flight logs of the Pacific 
Division airplane (tail number 348579) in 
the aforementioned picture.  The JSRRC 
should be asked to attempt to furnish 
information from December 1952 to 
September 1953.  Take appropriate action 
to follow up on any other avenues for 
corroborating the claimed stressors as 
may be suggested by JSRRC.

2.  After completion of the above, review 
the expanded record and determine whether 
any claimed stressor has been 
corroborated. 

3.  If, and only if a claimed stressor is 
corroborated, then the veteran should be 
scheduled for a VA PTSD examination.  The 
examiner should be furnished the claims 
file for review.  Any medically indicated 
special tests should be conducted.  If 
the examiner finds that a diagnosis of 
PTSD is warranted, then the examiner 
should clearly report whether it is at 
least as likely as not that the PTSD is 
related to any corroborated in-service 
stressor.

3.  After completion of the above, review 
the expanded record and determine if 
service connection for PTSD is warranted.  
If the benefit remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


